Case 5:20-cv-00992 Document1 Filed 08/24/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
ESPERANZA DENNIS §
Plaintiff, §
§ L195 Ay,
v. § CIVIL ACTION NO,'0 « 407 CV UU
§
COSTCO WHOLESALE §
CORPORATION §
Defendant. §

DEFENDANT’S NOTICE OF REMOVAL
Defendant, COSTCO WHOLESALE CORPORATION (“Costco”), files this Notice of
Removal under 28 U.S.C. §§ 1441, 1446, and 1332, and respectfully shows the Court the following:

I.
Introduction

11 On July 8, 2020, Plaintiff ESPERANZA DENNIS filed a personal injury lawsuit
against Costco in the 408th Judicial District Court of Bexar County, Texas, under Cause No,
2020CI12495, Plaintiff's Original Petition, Ex. 1, Ms. Dennis alleges that she suffered injuries when
she was struck by a series of carts being pushed by an employee of Costco while shopping at the
Costco warehouse located at 15330 I-35 N, Selma, Texas 78154, Jd, at {{ 4.00-4.01, Asa result of
her claimed bodily injures, Ms. Dennis seeks to recover damages for: past and future physical pain
and suffering; past and future disfigurement; past and future mental anguish; past and future physical
impairment; past and future medical expenses; and out of pocket expenses. Jd., at JJ 6.00, 6.02.

1.2 Ms, Dennis’s state court action is one over which this Court has original jurisdiction
under 28 U.S.C. § 1332 and which may be removed to this Court in accordance with 28 U.S.C. §
1441, This is a civil action in which the matter in controversy exceeds $75,000,00,. exclusive of

interest and costs, and is between citizens of different states.

Page 1 of 5

 

 

 

 
Case 5:20-cv-00992 Document1 Filed 08/24/20 Page 2 of 5

1.3 Service of Citation of Plaintiff's Original Petition on Defendant Costco was executed
on July 24, 2020. See Service of Process Transmittal, Ex. 2, Costco filed its Original Answer in the
state court action on August 17, 2020. See Defendant Costco Wholesale Corporation’s Original
Answer to Plaintiff's Original Petition, Ex. 3, State Court Docket Sheet, Ex. 4.

II.
The Parties

2.1 Plaintiff Ms. Dennis is a Texas citizen, who resided in Bexar County, Texas at the
time of the accident at issue. Plaintiff's Original Petition, at J 2.00, Ex. 1.

2.2 Defendant Costco is a Washington Corporation with its principal place of business in
the State of Washington. See Franchise Tax Account Status, Office of Texas Comptroller, Ex. 5.

Il.
Procedural Requirements for Removal

3.1 Removal is timely, as this Notice is filed within 30 days of Costco receiving service
of summons and Plaintiffs Original Petition on July 24, 2020. See 28 U.S.C. § 1446(b)(1).

3.2 Written notice of the filing of this Notice of Removal is being given to Ms. Dennis
and her counsel as required by Texas law. Further, Costco is filing a copy of this Notice with the
Clerk of the Court for Bexar County, Texas—-where Ms. Dennis’s cause was originally filed. See
Costco’s Notice of Filing of Notice of Removal, Ex. 6.

3.3 Costco has submitted a copy of all processes, pleadings, and orders to this Court as
required by 28 U.S.C. § 1446(a).

IV.
Venue

41 Venue in this district is proper because the Western District of Texas, San Antonio
Division, includes Bexar County. Bexar County is the county where the alleged incident occurred

and where the original lawsuit is pending. Plaintiff's Original Petition, at § 3.00.

Page 2 of 5

 
Case 5:20-cv-00992 Document1 Filed 08/24/20 Page 3 of 5

Vv.
Jurisdictional Basis for Removal

5.1 Removal is proper pursuant to 28 U.S.C. § 1332 because there is complete diversity
between the parties and the amount in controversy exceeds $75,000.00.

5.2 First, complete diversity of citizenship exists between the parties. Plaintiff, Ms. Dennis
represents that she is a Texas resident. Plaintiff's Original Petition, at | 2.00, Ex. 1. Costco is the
only named Defendant in this lawsuit. See id, at { 2.01. Ms. Dennis concedes that Costco is a
“foreign corporation.” See id. Indeed, Costco is a Washington Corporation with its principal place
of business in the State of Washington. Franchise Tax Account Status, Office of Texas Comptroller,
Ex. 5. Costco is therefore deemed a citizen of Washington for diversity purposes. See 28 U.S.C. §
1332(c). For these reasons, the parties are completely diverse, and removal is appropriate on this
ground,

5.3 Second, the amount in controversy exceeds $75,000.00, exclusive of interest and
costs. In determining whether the amount in controversy has been met, the general rule is that the
sum claimed by the plaintiff controls if the claim is apparently made in good faith. Okeke v. Auto.
Fin. Corp., 2016 U.S. Dist. LEXIS 196918, *16, 2016 WL 11582509 (W.D. Dist. Tex. Feb. 3, 2016)
(citing St. Paul Mercury Indemn, Co. v. Red Cab Co., 303 U.S, 283, 288-89, 58 S. Ct. 586, 82 L. Ed.
845 (1938)). Here, Ms. Dennis represents to the state Court that she seeks damages of over
$200,000.00, but not more than $1,000,000.00. Plaintiff's Original Petition, at § 25., Ex. 1. As such,
the amount in controversy requirement for removal is apparent on the face of Plaintiffs pleading.

VI.
Jury Demand

6.1 Costco asserts its rights under the Seventh Amendment to the U.S. Constitution and

demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

Page 3 of 5

 
Case 5:20-cv-00992 Document1 Filed 08/24/20 Page 4 of5

VIL.
Prayer

WHEREFORE, PREMISES CONSIDERED, Defendant Costco Wholesale Corporation
prays that this Notice of Removal be deemed sufficient and that the proceedings attached hereto be
removed from the 408th District Court of Bexar County, Texas to the docket of this Honorable

Court.

Respectfully submitted,

By: MKMepQt Aiki

ROBERT A. VALADEZ
State Bar No. 20421845
rvaladez@shelton-valadez.com

SHELTON & VALADEZ, P.C.
600 Navarro, Suite 500

San Antonio, Texas 78205-1860
Ph: (210) 349-0515

Fx: (210) 349-3666

ATTORNEY FOR DEFENDANT,
COSTCO WHOLESALE CORPORATION

Page 4 of 5

 
Case 5:20-cv-00992 Document1 Filed 08/24/20 Page 5of5

CERTIFICATE OF SERVICE

 

I certify that a true and correct copy of the above and foregoing was forwarded in accordance
with the Federal Rules of Civil Procedure on the 24" day of August, 2020, to:

VIA E-MAIL AND E-SERVICE

Mr. Kyle Mathis

Mr. William Cagney McConnick
McCormick Law Firm

400 S. Industrial Blvd., Suite 200
Euless, Texas 76040

Ph: 682-444-4444

Fax: 832-888-7777
Kmathis-sve@theinjuryattorney.law

Mike Zilli, 2,

ROBERT A. VALADEZ

 

Page 5 of 5
